Order affirmed, with ten dollars costs'and disbursements, with leave to the defendant to plead over within twenty days upon payment of the costs of the motion and of this appeal. Held, that the allegation in the complaint that the vinegar “ was made from evaporated skins and cores of apples and evaporated chopped apples ” does not so modify the other allegation of the complaint that it “ was not made exclusively from the pressed juices of apples by alcoholic and subsequent acetous fermentation as provided in section 70 of the Agricultural Law*,” as to constitute an allegation that it was made from the pressed juices of evaporated skins and cores of apples and evaporated chopped apples. All concur; Sears, J., not sitting. [See 118 Misc. Rep. 775.1

 Amd. by Laws of 1916, chap. 125.— [Rep.